Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-16 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.
 
Claim Rejections - 35 USC § 103
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (USPGPUB 20160343186)(hereinafter “Jun”) in view of article “Fossil Q Activist Review: Watch First, Smart Second,” by Bohn (published 11/9/2017) and Pizzi (USPGPUB 2009/0262078).
According to claim 1, Jun discloses, as shown mainly in FIGs. 1A-1C, 2-3, 4A-4B, 9, a wearable device (FIG. 1A; para [0036]) suitable for wearing on a user's wrist, comprising: a watch housing containing a watch movement, e.g., smart watch 950 (FIG. 9) is placed in the opening 110 (FIG. 1; para [0097]); a first strap 130 connected to said watch housing 950/110; and a second strap 150 connected to said watch housing 950/110 (para [0043; FIG. 1A); wherein said first strap 130 a third area in which at least a portion of the control circuit is disposed is formed inside the second band 150. For example, at least some of the constituent elements of the control circuit are disposed in the third area, and the constituent elements of the control circuit disposed in the first area 143 are connected to the constituent elements of the control circuit disposed in the third area through at least one connection circuit disposed inside the strap 100.”  Further, Jun teaches wherein the coin cell, e.g., 131, and at least one electronic communication device, e.g., 133, 135, are connected by a flexible circuit board (see para [0051]; FIG. 2), and wherein the first electronic communication device, e.g., 910 (FIG. 9) comprises a transmitter, e.g., 740 (FIG. 7); arranged to communicate with a first remote security system of a vehicle 930 (see para [0097], [0103]).
Jun, while teaching of a “smartwatch” (para [0042]) is provided within the opening 110 (FIG. 1A), is expressly silent as to a “substantially metal watch housing containing a mechanical watch movement,” as set forth in claim 1.  Bohn, in the same field of endeavor of watches, discloses a “hybrid” smartwatch which includes a substantially metal watch housing containing a mechanical watch movement, e.g., “pointing mechanical arms at numbers,” (page 1; topmost FIG.).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the “smartwatch” of Jun for the “hybrid smartwatch” as taught by Bohn, for the purpose of providing both a mechanical watch movement with smartwatch functions, as suggested by Bohn.
Additionally, while Jun does not expressly show a “second cavity” in the second strap 150, wherein a first electronic communication device is placed into, from the teaching(s) of Jun (see 
Still further, while Jun teaches “…the smart key 910 controls the target object 930 based on the sensors in various methods. For example, the smart key 910 detects a touch, a gesture, or a voice of the user based on the sensors…” (para [0101]).  Jun, however, does not define a specific “button” to enable such control.  Pizzi, in a comparable field of endeavor, teaches the use of “push-down” keys or buttons and similarly equivalent “touch-pads” for inputting means. (see para [0008], [0065] and claim 2 of Pizzi.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the “touch” sensor of Jun with a mechanical type push-down key/button as a known equivalent input device.  It is noted that a mechanical push-down key/button may be less prone to accidental pressing/touching due to the increased mechanical action to depress, and providing such on a wearable device would have been realized by a skilled artisan with the suggestion of Pizzi (paragraph [0008]).
As per claim 2, Jun in view of Bohn is considered to encompass wherein at least one of the straps 130, 150 further comprises a second electronic communication device, e.g., a second antenna, (see para [0053]; FIG. 2) arranged to communicate with a second remote security system of the vehicle, the second electronic communication device being connected to said cell by the flexible circuit board (para [0051], [0060]).

As per claim 4, Jun in view of Bohn is considered to encompass wherein the second communication device is operable to confirm that the wearable device is inside the vehicle, e.g., Jun teaches the smart key 910 is operable to track location of the user to start the engine (see para [0101], and it is noted that tracking the user inside the vehicle to start the engine is notoriously old and well known in the art of keyless systems, and as such, Official Notice is taken on this feature if not already encompassed by the aforementioned teaching in Jun. 
As per claim 5, Jun in view of Bohn is considered to encompass wherein the first communication device is arranged to communicate with a keyless entry system for unlocking the doors of the vehicle (see para [0060]).
As per claim 6, Jun in view of Bohn is considered to encompass wherein the first and second communication devices comprise any of a near field communication device, a transponder, or a transceiver, e.g., NFC device (see para [0053]).
As per claim 7, Jun in view of Bohn is considered to encompass a button for activating said first communication device or the second communication device, e.g., a switch (see para [0056]).
As per claim 8, Jun in view of Bohn is considered to encompass wherein the first strap 130 and the second strap 150 are at least partially formed of rubber, e.g., “The first band 130 or the second band 150 may be formed of rubber, plastic, leather, or metal,” (para [0043]).
With respect to claims 9-11 and more specifically to “at least one of the straps comprises an indicator,” (claim 9); wherein the indicator comprises an LED (claim 10); and “the indicator indicates any of: functionality status remaining cell charge, or to indicate that the vehicle is 
As per claim 12, i.e., “wherein the flexible circuit board is conformally coated, and (claim 14) “wherein the substantially metal watch housing is waterproof,” Jun in view of Bohn is silent as to these features, however, Official Notice is taken that flexible circuit boards are conformally coated and wearable devices are waterproof, so as to prevent sensitive electrical components on the circuit board(s) and/or inside the watch, from damage, as was conventionally known in the art, and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided such features to the device of Jun in view of Bohn, for the purpose of providing an environmentally resistant and longevity of the device, as was conventionally known in this art.
As per claim 13, Jun in view of Bohn is considered to encompass wherein the cell is potted within a cell housing (see para [0068]-[0069].
As per claim 15, Jun in view of Bohn is considered to wherein the flexible circuit board comprises one or more rigid portions, the rigid portions being connected by flexible portions, e.g., 411, 413 (see para [0066]-[0067]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of Bohn and Pizzi as applied to claim 1 above, and further in view of Hsu et al. (USPGPUB 2020/0192423).  For a description of Jun in view of Bohn and Pizzi, see the rejection, supra. 
In an alternative broadest reasonable interpretation of the claim language of claims 9-11 and more specifically to “at least one of the straps comprises an indicator,” (claim 9); wherein the indicator comprises an LED (claim 10); and “the indicator indicates any of: functionality status remaining cell charge, or to indicate that the vehicle is within a predetermined range of the wearable device,” (claim 11), Jun in view of Bohn and Pizzi remain expressly silent as to an indicator specifically on one of the straps.  Hsu, in the same field of endeavor of wearable devices, discloses a watch unit 52 including first and second straps 42 including an indicator display 46 including LEDs 48 (FIG. 2; para [0036]-[0038]) on the strap itself, which display allows for the user to be notified appropriately (para [0038]).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided an LED indicator on one of the straps of Jun in view of Bohn, for the purpose of providing ease of use and visual feedback for the desired function, as would have been readily apparent to a skilled artisan, as taught by Hsu (para [0038]).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action, as the Examiner has modified the previous rejection(s), i.e., adding the teachings of Pizzi (USPGPUB 2009/0262078) to the record, to reflect the newly amended claim 1.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 20160058133 to Fournier which teaches an electronic device within the straps of an analog mechanical watch.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 



/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
January 13, 2022